DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 03, 2022 has been entered.
         This communication is in response to Application No. 16/924,267 filed on July 09, 2020 and the Request for continued examination (RCE) presented on January 03, 2022, amendment presented on December 06, 2021, which amends claims 1, 13 and 18 and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and subject to examination.

Information Disclosure Statement
 3.      The information disclosure statement (IDS) submitted on 01/05/2022 is in compliance  with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
      Applicants arguments, See Remarks, filed on December 06, 2021 have been fully considered. 
      On page 9 of the Remarks, Applicants argue that the cited references do not disclose, teach, or fairly suggest "wherein the first response frequency is generated based on a reflectance of the sensor query signal from an impedance of the first sensor; wherein the identity of the first sensor is determined based on the first response frequency being within a first bandwidth." as recited by Independent claims 1, 13 and 18.
       Examiner agrees that the cited references do not disclose, teach, or fairly suggest "wherein the first response frequency is generated based on a reflectance of the sensor query signal from an impedance of the first sensor;" as recited by Independent claims 1, 13 and 18.
      However, the examiner cited reference "Kawaguchi" teaches "an identity of the first sensor, wherein the identity of the first sensor is determined based on the first response frequency being within a first bandwidth".
      Kawaguchi describes tracking device includes sensor (e.g. first sensor) transmitting device ID (e.g. identity of which includes any other relevant data that was provided in the short message (e.g., temperature data related to temperature sensor) (e.g. identity of the first sensor) in a modulated encoded response signal,  controller analyzes modulated encoded response signal from the passive tracking device includes sensor (e.g. first sensor) to determine that the obtained device identifiers match with a list of obscure device identifiers and frequency signal strength information, then it determine 
       Kawaguchi describes first frequency band is equal to 2.4 GHz (e.g. first bandwidth) (Kawaguchi: [paragraph 0005]). Kawaguchi describes controller determine device identifier is a known tracking device identifier which includes sensor data e.g. temperature sensor data (e.g. identity of the first sensor) based on the first frequency such as F1 (first response frequency) signal strength which is in a first frequency band which is a low GHz frequency e.g., 1024 MHz (e.g. within a first bandwidth of 2.4 GHz) (Kawaguchi: [paragraph 0221, 0224, 0227-0228, 0259-0260]). Therefore, examiner cited prior art reference “Kawaguchi” still teaches the above argued limitation “wherein the encoded response signal comprises a first response frequency; and an identity of the first sensor, wherein the identity of the first sensor is determined based on the first response frequency being within a first bandwidth” as recited by amended Independent claim 1, 13 and 18. 

     However, Examiner agrees that the cited references do not disclose, teach, or fairly suggest "wherein the first response frequency is generated based on a reflectance of the sensor query signal from an impedance of the first sensor;" as recited by Independent claims 1, 13 and 18.




   Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.


 Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.       Claims 1-7, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 20200380326 A1); in view of Jetcheva et al. (US 2018/0242253 A1); and further in view of Ha et al. (US 2020/0117863 A1).
          Regarding Claim 1, Kawaguchi teaches a computer-implemented method comprising: using a controller to control a transceiver to transmit a signal to a first sensor at a first location of one or more locations having one or more sensors ([paragraph 0013] describes passive tracking device includes one or more of a temperature sensor, a light sensor, a sound sensor, a humidity sensor, a motion sensor, a shock sensor, and an acceleration sensor ([paragraph 0256-0257, 0259, 0266] describes controller controls MOMI transceiver to send command includes signal  such as RF signal at a location corresponding to passive tracking device includes sensor (e.g. first sensor)),
     wherein the signal energizes a first power supply for the first sensor ([paragraph 0254, 0257] describes RF signal that energize a power supply for the passive tracking device includes sensor (e.g. first sensor));
       wherein energizing the power supply causes the first sensor to perform a sensor reading at the first location and transmit to the transceiver an encoded response signal representing the sensor reading ([paragraph 0192-0193, 0256-0257] describes after energized power supply for the passive tracking device includes sensor (e.g. first sensor), MOMI transceiver receive return modulated encoded response signal from the 
    wherein the encoded response signal comprises a first response frequency ([paragraph 0192-0193, 0223-0024] describes tracking device includes sensor (e.g. first sensor) may use a carrier signal having a frequency based on outputs to achieve a desired accuracy of carrier frequency for transmission of modulated encoded response signal. The tracking device includes sensor (e.g. first sensor) modulating the encoded response signal on a first frequency such as F1 (e.g. first response frequency)); 
     and analyzing, using the controller, the encoded response signal to determine the sensor reading at the first location and an identity of the first sensor ([paragraph 0259, 0266-0267] describes controller analyzes modulated encoded response signal from the passive tracking device includes sensor (e.g. first sensor) to determine sensor readings that may indicate that if there are any environmental incidents (e.g., the temperature is too high or too cold, the humidity is too high, etc.) at the location [paragraph 0221, 0250, 0264] describes tracking device includes sensor (e.g. first sensor) transmitting device ID (e.g. identity of which includes any other relevant data that was provided in the short message (e.g., temperature data related to temperature sensor) (e.g. identity of the first sensor) in a modulated encoded response signal,  controller analyzes modulated encoded response signal from the passive tracking device includes sensor (e.g. first sensor) to determine that the obtained device identifiers match with a list of obscure device identifiers and frequency signal strength information, then it determine device identifier is a known tracking device identifier which includes sensor data e.g. temperature sensor data (e.g. identity of the first sensor)),

      Kawaguchi fails to teach wherein signal is a sensor query signal; wherein the first response frequency is generated based on a reflectance of the sensor query signal from an impedance of the first sensor;
    However, Jetcheva teaches wherein signal is a sensor query signal ([paragraph 0023, 0052-0053] describes signal is a sensor query signal such as a particular first RF signal).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kawaguchi to include signal is a sensor query signal as taught by Jetcheva. One of ordinary skill in the art would be motivated to utilize the teachings of Kawaguchi in the Jetcheva system in order to transmit a query signal to the sensors to obtain information from the sensors ([paragraph 0016] in Jetcheva).
     Kawaguchi and Jetcheva fails to teach wherein the first response frequency is generated based on a reflectance of the sensor query signal from an impedance of the first sensor;
However, Ha teaches wherein the first response frequency is generated based on a reflectance of the sensor query signal from an impedance of the first sensor ([paragraph 0090-0092, 0236-0237] describes sensor includes RFID tag and transmitting first frequency response [paragraph 0113-0116] describes first frequency response is transmitted based on reflective of RF radiation during the first reflective state (e.g. reflectance) of query signal received from transceiver (e.g. sensor query signal) which are caused by changes in impedance of the sensor includes RFID tag);
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kawaguchi/ Jetcheva to include wherein the first response frequency is generated based on a reflectance of the sensor query signal from an impedance of the first sensor as taught by Ha. One of ordinary skill in the art would be motivated to utilize the teachings of Kawaguchi/ Jetcheva in the Ha system in order to analyze a wireless signal that reflects from an RFID tag ([paragraph 0004] in Ha).

    Regarding Claim 2, the combination of Kawaguchi, Jetcheva and Ha teaches the computer-implemented method, wherein the encoded response signal representing the sensor reading comprises a set of signal pulses having a first length with a modulated length of time between each signal pulse in the set of signal pulses (Kawaguchi: [paragraph 0193-0194, 0225-0226] describes modulated encoded response signal indicates the sensor reading includes various signal pulses having interval of measurement time e.g. 5s for modulated encoded response signal (length of modulated 

      Regarding Claim 3, the combination of Kawaguchi, Jetcheva and Ha teaches the computer-implemented method of Claim 2, wherein determining the sensor reading at the first location comprises: determining a set of time lengths between each signal pulse in the set of signal pulses; determining the sensor reading based on mapping each time length in the set of time lengths to a corresponding value (Kawaguchi: [paragraph 0225-0226, 0249-0250] describes determining various signal pulses having interval of measurement time between each signal pulse and determining sensor reading based on measurement time duration with to a corresponding value for example temperature sensor reading data includes temperature value for signal pulse having interval of measurement time e.g. 5s).

     Regarding Claim 4, the combination of Kawaguchi, Jetcheva and Ha teaches the computer-implemented method, wherein the encoded response signal representing the sensor reading comprises a set of signal pulses having a first length with a modulated frequency for each signal pulse in the set of signal pulses (Kawaguchi: [0147, 0149, 0153-0154] describes modulated encoded response signal indicates the sensor reading includes signal pulse having interval of measurement time e.g. 5s for modulated encoded response signal (length of modulated time) with a first frequency band e.g. 900 MHz for each signal pulse).

      Regarding Claim 5, the combination of Kawaguchi, Jetcheva and Ha teaches the computer-implemented method of Claim 4, wherein determining the sensor reading at the first location comprises: determining a set of frequencies comprising frequencies for each signal pulse in the set of signal pulses (Kawaguchi: [paragraph 0147, 0149, 0153-0154] describes various frequencies band such as 2.4 GHz, 5 GHz, 900 MHz for various signal pulses); and determining the sensor reading based on mapping each frequency in the set of frequencies to a corresponding value (Kawaguchi: [paragraph 0193-0194, 0225-0226] describes determining sensor reading based on frequency band with corresponding frequency value).

    Regarding Claim 6, the combination of Kawaguchi, Jetcheva and Ha teaches the computer-implemented method of Claim 1, wherein the encoded response signal representing the sensor reading comprises a set of signal pulses having a first length with: a modulated length of time between each signal pulse in the set of signal pulses; and a modulated frequency for each signal pulse in the set of signal pulses (Kawaguchi: [paragraph 0148-0149, 0193-0194] describes modulated encoded response signal indicates the sensor reading includes various signal pulses having interval of measurement time between each signal pulse e.g. length of time; 
    and a modulated frequency for each signal pulse in the set of signal pulses (Kawaguchi: [paragraph 0148-0149] various modulated frequency for each signal pulse).

Regarding Claim 7, the combination of Kawaguchi, Jetcheva and Ha teaches the computer-implemented method of Claim 1, wherein the sensor query signal comprises a radio frequency (RF) signal having a frequency of about 10 megaHertz (MHz) to 1 gigaHertz (GHz) (Kawaguchi: [paragraph 0137, 0139, 0242] describes RF signal (e.g. sensor query signal) having a frequency of about 1 MHz to 2.4 GHz).

      Regarding Claim 11, the combination of Kawaguchi, Jetcheva and Ha teaches the computer-implemented method, wherein the first sensor is addressed at a first frequency that is encoded for the first sensor; and wherein the encoded response signal comprises the first frequency (Kawaguchi: [paragraph 0168-0169] describes the passive tracking device includes sensor (e.g. first sensor) encoded at first frequency band (e.g. 900 MHz) and received modulated encoded response signal at first frequency band).

        Regarding Claim 13, Kawaguchi teaches a system comprising: one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations ([paragraph 0333] describes system comprising one or more processors that execute executable instructions and a computer program product embodied in a computer readable 
medium executing on one or more of the processors) comprising: 
       operating a transceiver to transmit a signal to a first sensor at a first location of one or more locations having one or more sensors ([paragraph 0013] describes passive tracking device includes one or more of a temperature sensor, a light sensor, a sound sensor, a humidity sensor, a motion sensor, a shock sensor, and an acceleration sensor 
       wherein the signal energizes a first power supply for the first sensor ([paragraph 0254, 0257] describes RF signal that energize a power supply for the passive tracking device includes sensor (e.g. first sensor)),
     wherein the encoded response signal comprises a first response frequency ([paragraph 0192-0193, 0223-0024] describes tracking device includes sensor (e.g. first sensor) may use a carrier signal having a frequency based on outputs to achieve a desired accuracy of carrier frequency for transmission of modulated encoded response signal. The tracking device includes sensor (e.g. first sensor) modulating the encoded response signal on a first frequency such as F1 (e.g. first response frequency)); 
       wherein energizing the power supply causes the first sensor to perform a sensor reading at the first location and transmit an encoded response signal representing the sensor reading ([paragraph 0192-0193, 0256-0257] describes after energized power supply for the passive tracking device includes sensor (e.g. first sensor), MOMI transceiver receive return modulated encoded response signal from the passive tracking device includes sensor (e.g. first sensor) that contain short messages that may include sensor readings);
       and analyzing the encoded response signal to determine the sensor reading at the first location and an identity of the first sensor ([paragraph 0259, 0266-0267] describes controller analyzes modulated encoded response signal from the passive tracking device includes sensor (e.g. first sensor) to determine sensor readings that may indicate 
     wherein the identity of the first sensor is determined based on the first response frequency being within a first bandwidth ([paragraph 0005] describes first frequency band is equal to 2.4 GHZ (e.g. first bandwidth) [paragraph 0221, 0224, 0227-0228, 0259-0260] describes controller determine device identifier is a known tracking device identifier which includes sensor data e.g. temperature sensor data (e.g. identity of the first sensor) based on the first frequency such as F1 (first response frequency) signal strength which is in a first frequency band which is a low GHz frequency e.g., 1024 MHz (e.g. within a first bandwidth)).
      Kawaguchi fails to teach wherein signal is a sensor query signal; wherein the first response frequency is generated based on a reflectance of the sensor query signal from an impedance of the first sensor;
However, Jetcheva teaches wherein signal is a sensor query signal ([paragraph 0023, 0052-0053] describes signal is a sensor query signal such as a particular first RF signal).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kawaguchi to include signal is a sensor query signal as taught by Jetcheva. One of ordinary skill in the art would be motivated to utilize the teachings of Kawaguchi in the Jetcheva system in order to transmit a query signal to the sensors to obtain information from the sensors ([paragraph 0016] in Jetcheva).
     Kawaguchi and Jetcheva fails to teach wherein the first response frequency is generated based on a reflectance of the sensor query signal from an impedance of the first sensor;
    However, Ha teaches wherein the first response frequency is generated based on a reflectance of the sensor query signal from an impedance of the first sensor ([paragraph 0090-0092, 0236-0237] describes sensor includes RFID tag and transmitting first frequency response [paragraph 0113-0116] describes first frequency response is transmitted based on reflective of RF radiation during the first reflective state (e.g. reflectance) of query signal received from transceiver (e.g. sensor query signal) which are caused by changes in impedance of the sensor includes RFID tag);
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kawaguchi/ Jetcheva to include wherein the first response frequency is generated based on a reflectance of the sensor query signal from an impedance of the first sensor as taught 

      Regarding claim 14, this claim contains limitations found within that of claim 2 and the same rationale to rejection is used.

      Regarding Claim 15, the combination of Kawaguchi, Jetcheva and Ha teaches the system, further comprises: determining a sensor location of the first sensor based on the orientation of a direction and signal angle of the encoded response signal (Kawaguchi: [paragraph 0258-0259, 0266] describes determining location of the passive tracking device includes sensor (e.g. first sensor) based on orientation of direction of the energized passive tracking device includes sensor and signal angle of the modulated encoded response signal).

     Regarding claims 16-17, these claims contain limitations found within that of claims 4-5 and the same rationale to rejections are used.

       Regarding Claim 18, Kawaguchi teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations ([paragraph 0333] describes system comprising one or more processors that 
     controlling a transceiver to transmit a signal to a first sensor at a first location of one or more locations having one or more sensors ([paragraph 0013] describes passive tracking device includes one or more of a temperature sensor, a light sensor, a sound sensor, a humidity sensor, a motion sensor, a shock sensor, and an acceleration sensor ([paragraph 0256-0257, 0259, 0266] describes controller controls MOMI transceiver to send command includes signal  such as RF signal at a location corresponding to passive tracking device includes sensor (e.g. first sensor), 
    wherein the signal energizes a first power supply for the first sensor ([paragraph 0254, 0257] describes RF signal that energize a power supply for the passive tracking device includes sensor (e.g. first sensor));
    wherein energizing the power supply causes the first sensor to perform a sensor reading at the first location and transmit an encoded response signal to the transceiver representing the sensor reading ([paragraph 0192-0193, 0256-0257] describes after energized power supply for the passive tracking device includes sensor (e.g. first sensor), MOMI transceiver receive return modulated encoded response signal from the passive tracking device includes sensor (e.g. first sensor) that contain short messages that may include sensor readings),
     wherein the encoded response signal comprises a first response frequency ([paragraph 0192-0193, 0223-0024] describes tracking device includes sensor (e.g. first sensor) may use a carrier signal having a frequency based on outputs to achieve a desired accuracy of carrier frequency for transmission of modulated encoded response 
      and analyzing the encoded response signal to determine the sensor reading at the first location and an identity of the first sensor ([paragraph 0259, 0266-0267] describes controller analyzes modulated encoded response signal from the passive tracking device includes sensor (e.g. first sensor) to determine sensor readings that may indicate that if there are any environmental incidents (e.g., the temperature is too high or too cold, the humidity is too high, etc.) at the location [paragraph 0221, 0250, 0264] describes tracking device includes sensor (e.g. first sensor) transmitting device ID (e.g. identity of which includes any other relevant data that was provided in the short message (e.g., temperature data related to temperature sensor) (e.g. identity of the first sensor) in a modulated encoded response signal,  controller analyzes modulated encoded response signal from the passive tracking device includes sensor (e.g. first sensor) to determine that the obtained device identifiers match with a list of obscure device identifiers and frequency signal strength information, then it determine device identifier is a known tracking device identifier which includes sensor data e.g. temperature sensor data (e.g. identity of the first sensor)),
       wherein the identity of the first sensor is determined based on the first response frequency being within a first bandwidth ([paragraph 0005] describes first frequency band is equal to 2.4 GHZ (e.g. first bandwidth) [paragraph 0221, 0224, 0227-0228, 0259-0260] describes controller determine device identifier is a known tracking device identifier which includes sensor data e.g. temperature sensor data (e.g. identity of the first sensor) based on the first frequency such as F1 (first response frequency) signal 
   Kawaguchi fails to teach wherein signal is a sensor query signal; wherein the first response frequency is generated based on a reflectance of the sensor query signal from an impedance of the first sensor;
    However, Jetcheva teaches wherein signal is a sensor query signal ([paragraph 0023, 0052-0053] describes signal is a sensor query signal such as a particular first RF signal).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kawaguchi to include signal is a sensor query signal as taught by Jetcheva. One of ordinary skill in the art would be motivated to utilize the teachings of Kawaguchi in the Jetcheva system in order to transmit a query signal to the sensors to obtain information from the sensors ([paragraph 0016] in Jetcheva).
     Kawaguchi and Jetcheva fails to teach wherein the first response frequency is generated based on a reflectance of the sensor query signal from an impedance of the first sensor;
    However, Ha teaches wherein the first response frequency is generated based on a reflectance of the sensor query signal from an impedance of the first sensor ([paragraph 0090-0092, 0236-0237] describes sensor includes RFID tag and transmitting first frequency response [paragraph 0113-0116] describes first frequency response is transmitted based on reflective of RF radiation during the first reflective state (e.g. 
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kawaguchi/ Jetcheva to include wherein the first response frequency is generated based on a reflectance of the sensor query signal from an impedance of the first sensor as taught by Ha. One of ordinary skill in the art would be motivated to utilize the teachings of Kawaguchi/ Jetcheva in the Ha system in order to analyze a wireless signal that reflects from an RFID tag ([paragraph 0004] in Ha).

      Regarding Claim 19, the combination of Kawaguchi, Jetcheva and Ha teaches the computer program product wherein the encoded response signal representing the sensor reading comprises a set of signal pulses having a first length with a modulated length of time between each signal pulse in the set of signal pulses (Kawaguchi: [0147, 0149, 0153-0154] describes modulated encoded response signal indicates the sensor reading includes signal pulse having interval of measurement time e.g. 5s for modulated encoded response signal (length of modulated time) with a first frequency band e.g. 900 MHz for each signal pulse); 
      and wherein determining the sensor reading at the first location (Kawaguchi: [paragraph 0225-0226, 0249-0250] describes determining various signal pulses having interval of measurement time between each signal pulse and determining sensor reading) comprises: determining a set of time lengths between each signal pulse in the set of signal pulses; and determining the sensor reading based on mapping each time 

     Regarding Claim 20, the combination of Kawaguchi, Jetcheva and Ha teaches the computer program product, wherein the encoded response signal representing the sensor reading comprises a set of signal pulses having a first length with a modulated frequency for each signal pulse in the set of signal pulses (Kawaguchi: [0147, 0149, 0153-0154] describes modulated encoded response signal indicates the sensor reading includes signal pulse with a first frequency band e.g. 900 MHz (modulated frequency)  for each signal pulse); 
    and wherein determining the sensor reading at the first location (Kawaguchi: [paragraph 0225-0226, 0249-0250] describes determining various signal pulses having interval of measurement time between each signal pulse and determining sensor reading) comprises: 
     determining a set of frequencies comprising frequencies for each signal pulse in the set of signal pulses; and determining the sensor reading based on mapping each frequency in the set of frequencies to a corresponding value (Kawaguchi: [paragraph 0147, 0149, 0153-0154] describes various frequencies band such as 2.4 GHz, 5 GHz, 900 MHz for various signal pulses); and determining the sensor reading based on .
  
8.     Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 20200380326 A1); in view of Jetcheva et al. (US 2018/0242253 A1); in view of Ha et al. (US 2020/0117863 A1); and further in view of Hall et al. (US 2013/0012231 A1).
        Regarding Claim 8, Kawaguchi, Jetcheva and Ha fails to teach the computer-implemented method, wherein the transceiver comprises one or more radio towers located above or below ground, and wherein, the one or more radio towers are configured to transmit the sensor query signal to the one or more sensors simultaneously.
        However, Hall teaches the computer-implemented method, wherein the transceiver comprises one or more radio towers located above or below ground ([paragraph 0096-0097] describes Transceiver Station is physical equipment, such as a radio tower is installed),
      and wherein, the one or more radio towers are configured to transmit the sensor query signal to the one or more sensors simultaneously ([paragraph 0003, 0055, 0096] describes radio tower is configured to transmit query signal  e.g. sensor query signal to intended sensors simultaneously at the appropriate location based on any appropriate additional condition or conditions, such as the type of information being queried (e.g., 
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kawaguchi/ Jetcheva/Ha to include transceiver comprises radio tower and radio tower is configured to transmit the sensor query signal to the one or more sensors simultaneously as taught by Hall. One of ordinary skill in the art would be motivated to utilize the teachings of Kawaguchi/ Jetcheva/Ha in the Hall system in order to place Sensors across an area of a geography to collect various types of information ([paragraph 0003] in Hall).

      Regarding Claim 9, the combination of Kawaguchi, Jetcheva, Ha and Hall teaches the computer-implemented method of Claim 8, wherein: a first radio tower in the one or more radio towers comprises a directional dish (Hall: [paragraph 0096] describes Transceiver Station is physical equipment, such as a radio tower and radio tower is a directional antenna (e.g. directional dish));
        and transmitting the sensor query signal to the first sensor at the first location comprises operating the directional dish to face the first location (Hall: [paragraph 0003, 0030, 0055, 0096] describes depending on location of sensor, directional antenna (e.g. directional dish) is configured to transmit query signal e.g. sensor query signal towards the location (e.g. face location) of geocast region of intended sensor).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kawaguchi/ Jetcheva/Ha to include radio tower is a directional dish and transmitting the sensor .

9.     Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 2020/0380326 A1); in view of Jetcheva et al. (US 2018/0242253 A1); in view of Ha et al. (US 2020/0117863 A1);  in view of Hall et al. (US 2013/0012231 A1); and further in view of Zhang et al. (US 2020/0217666 A1).
       Regarding Claim 10, the combination of Kawaguchi, Jetcheva, Ha and Hall teaches the computer-implemented method of Claim 9, further comprising: receiving the encoded response signal from the first sensor (Kawaguchi: [paragraph 0259, 0266-0267] describes controller receiving modulated encoded response signal from the passive tracking device includes sensor (e.g. first sensor);
        and determining the direction of encoded response signal by adjusting a direction of the directional dish (Kawaguchi: [paragraph 0133, 0259, 0287, 0322] describes directional antennas (e.g. directional dish) to create desired energizing zones and adjusting direction of directional antennas (e.g. directional dish) to determine the direction of modulated encoded response signal from the passive tracking device includes sensor (e.g. first sensor)),
      Kawaguchi, Jetcheva, Ha and Hall fails to teach wherein a signal propagation from the one or more towers and a signal time and strength of the encoded response signal are used to localize a three-dimensional position of the first sensor.
     However, Zhang teaches wherein a signal propagation from the one or more towers and a signal time and strength of the encoded response signal are used to localize a three-dimensional position of the first sensor ([paragraph 0269] describes the colocation of a localization means, such as a SLAM device with that of an additional sensor
[Paragraph 0265-0267, 0276-0278, 0303] describes signal propagating from cellular towers, antennas and strength of signals received from sensors (e.g. encoded response signal) are used as a basis for determining position 3D position of sensor).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kawaguchi/ Jetcheva/Ha/Hall to include a signal propagation from tower and a signal time and strength of the encoded response signal are used to localize a three-dimensional position of the first sensor as taught by Zhang. One of ordinary skill in the art would be motivated to utilize the teachings of Kawaguchi/ Jetcheva/Ha/Hall in the Zhang system in order to retrieve a map of a 3D geometry of an environment the map and matching the plurality of received sensor readings to at least one location in the map to produce a determined sensor location ([paragraph 0012] in Zhang).

10.    Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 2020/0380326 A1); in view of Jetcheva et al. (US 2018/0242253 A1); in view .
        Regarding Claim 12, Kawaguchi, Jetcheva and Ha fails to teach the computer-implemented method, wherein the transceiver comprises a mobile drone.
        However, Mueck teaches the computer-implemented method, wherein the transceiver comprises a mobile drone ([paragraph 0029, 0169] describes transceiver comprises mobile drone).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kawaguchi/ Jetcheva/Ha to include the transceiver comprises a mobile drone as taught by Mueck. One of ordinary skill in the art would be motivated to utilize the teachings of Kawaguchi/ Jetcheva/Ha in the Mueck system in order to drone may move around an environment while maintaining themselves in an overall location ([paragraph 0004] in Mueck).

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Ghaffarivardavagh et al., US 20210345038 A1, Underwater Transducer for Wide-Band Communication.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459             

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459